Title: To Benjamin Franklin from Nicolas-Toussaint Le Moyne, dit Des Essarts, 2 March 1783
From: Des Essarts, Nicolas-Toussaint Le Moyne
To: Franklin, Benjamin


Monsieurparis ce 2. mars 1783./.
Je vous supplie D’aggréer Le Volume que j’ai L’honneur De vous Envoyer. Il Renferme une Cause qui Doit vous interresser, celle Du paratonnerre De st. omer. Tous ceux qui sont capables De sentir Le prix Des Bienfaits Du Genie, Vous Doivent De la reconnoissance. J’ai saisi avec plaisir L’occasion De vous offrir L’hommage De La mienne. Ce sera une jouissance Delicieuse pour moi si vous L’aggreés; & si vous Eprouvés quelqu’interêt en parcourant mon ouvrage, ce sera La Recompense La plus flatteuse que je puisse obtenir De mon travail.
Je suis avec Respect Monsieur Votre trés humble & trés obeissant serviteur
Des Essartsavocat, membre de plusieurs academiesrue dauphine hotel de mouy
